As filed with the Securities and Exchange Commission on July 18, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file numbers: 033-00499 and 811-04417 Shelton Funds (Exact name of registrant as specified in charter) 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Address of principal executive offices) (Zip code) Stephen C. Rogers 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Name and address of agent for service) (415) 398-2727 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: May 31, 2013 Item 1. Schedule of Investments CALIFORNIA TAX FREE INCOME FUND Portfolio of Investments (Unaudited) 5/31/2013 Security Description Par Value Rate Maturity Value Long-Term Securities (96.51%) BAY AREA TOLL AUTHORITY San Francisco; Series F % 4/1/2031 San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Revenue Bonds, Series 2010L % 5/1/2019 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 Revenue Bonds, Series 2009A % 10/1/2038 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 4/1/2038 CALIFORNIA STATE UNIVERSITY, TRUSTEES OF THE Revenue Bonds, Series 2012A % 11/1/2030 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 KERN HIGH SCHOOL DISTRICT Series General Obligation Refunding Bonds; 2004 Series A % 8/1/2026 LOS ANGELES, CITY OF General Obligation Refunding Bonds; Series 2012-A % 9/1/2021 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES DEPARTMENT OF WATER AND POWER Revenue Bonds, 2012 Series A % 7/1/2037 Revenue bonds, 2011 Series A % 7/1/2018 Revenue bonds, 2013 Series A % 7/1/2017 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Proposition C Sales Tax Revenue Refunding Bonds; Senior Bonds; Series 2013-A % 7/1/2023 Tax Revenue Refunding Bonds, Series 2012-A % 7/1/2021 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA General Obligation Refunding Bonds; 2005 Series A-1 % 7/1/2020 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C % 7/1/2035 Water System Revenue Bonds, 2005 Series A % 3/1/2016 MOUNT DIABLO UNIFIED SCHOOL DISTRICT/CA General Obligation Refunding Bonds, Election Of 2002, Series B % 7/1/2020 M-S-R PUBLIC POWER AGENCY SAN JUAN PROJECT REVENUE San Juan Project Refunding Revenue Bonds; Series F % 7/1/2013 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 PERALTA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 % 8/1/2018 RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 % 9/1/2020 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FINANCING AUTHORITY Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN FRANCISCO, CITY AND COUNTY General Obligation Refunding Bonds Series 2011-R1 % 6/15/2016 SAN FRANCISCO, CITY & COUNTY AIRPORTS COMM-SAN FRANCISCO INTERNATIONAL AIRPORT Second Series Revenue Refunding Bonds Series 2010C-E % 5/1/2020 SAN FRANCISCO, PUBLIC UTILITIES COMMISSION OF THE CITY AND COUNTY OF Revenue bonds, 2013 Series A % 10/1/2021 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation % 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds % 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Election 2002; Series B % 8/1/2027 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 % 7/1/2013 Windy Point/Windy Flats Project, Revenue Bonds, 2010-1 % 7/1/2023 PASADENA ELECTRIC REVENUE Electric Revenue Refunding Bonds, Series 2010A % 6/1/2020 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 Total Long-Term Securities (Cost $97,908,948) Variable Rate Demand Notes* (2.34%) CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK Pacific Gas and Electric Company Refunding Revenue Bonds % 6/17/2013 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY Pollution Control Revenue Refunding Bonds, Series 2002 % 6/17/2013 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Series B-3 % 6/17/2013 Water Revenue Refunding Bonds, 2011 Series A-2 % 6/20/2013 Total Variable Rate Demand Notes (Cost $2,500,000) Total Investments (Cost $100,408,948) (a) (98.85%) Other Net Assets (1.15%) Net Assets (100.00%) $ * Stated maturity reflects next reset date. (a)Aggregate cost for federal income tax purposes is $100,311,580. At May 31, 2013, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ CALIFORNIA TAX FREE MONEY MARKET FUND Portfolio of Investments (Unaudited) 5/31/2013 Security Description Par Value Rate Maturity Value Tax and Revenue Anticipation Notes (2.79%) SANTA BARBARA, COUNTY OF Tax and Revenue Anticipation Notes, Series A % 6/28/2013 Total Tax & Revenue Anticipation Notes (Cost $1,001,332) Variable Rate Demand Notes* (97.47%) BAY AREA TOLL AUTHORITY San Francisco Bay Area Toll Bridge Revenue Bonds, 2008 Series E-1 % 6/20/2013 San Francisco Bay Area Toll Bridge Revenue Bonds, 2007 Series D-2 % 6/20/2013 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY California Institute of Technology; 2006 Series B % 6/20/2013 CALIFORNIA HEALTH FACILITIES FINANCING AUTHORITY Variable Rate Health Facility Revenue Bonds (Catholic Healthcare West Loan Program) % 6/19/2013 Variable Rate Revenue Bonds (Scripps Health); Series 2008F % 6/19/2013 CALIFORNIA INFRASTRUCTURE AND ECONOMIC DEVELOPMENT BANK Pacific Gas & Electric Refunding Revenue Bonds; Series 2009 B % 6/17/2013 Pacific Gas & Electric Refunding Revenue Bonds; Series 2009 D % 6/17/2013 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Recovery Zone Facility Bonds; Chevron USA Inc, Series 2010 % 6/17/2013 Pollution Control Bonds; Chevron USA Inc.Proj (CA) % 6/17/2013 CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Refunding Revenue Bonds; Exxon Mobil, Series 2000 % 6/17/2013 CALIFORNIA STATE General Obligation Bond, Series 2005B3 % 6/19/2013 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY John Muir Health Revenue Bonds; Series 2008C % 6/17/2013 CHINO BASIN CALIFORNIA REGIONAL FINANCING AUTHORITY Inland Emprire Utilities Agency; Series 2008 B % 6/19/2013 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue; Certificates of Participation; Series 2008G % 6/19/2013 IRVINE CA ASSESSMENT DISTRICT NO. 03-19 Limited Obligation Improvement Bonds, Adjustable Rate Series B % 6/17/2013 IRVINE RANCH WATER DISTRICT General Obligations Bonds; Consolidated Series 1993 % 6/17/2013 LOS ANGELES DEPARTMENT OF WATER AND POWER Water System; Subseries B-3 % 6/20/2013 Water System; Subseries B-2 % 6/17/2013 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 % 6/17/2013 ORANGE COUNTY HOUSING AUTHORITY Lantern Pines PJ-CC % 6/19/2013 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A % 6/19/2013 RIVERSIDE, CITY OF Refunding Water Revenue Bond; 2011 A % 6/20/2013 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY 2008 Subordinate Lien Variable Rate Refunding Revenue Bonds; Series A % 6/17/2013 SACRAMENTO MUNICIPAL UTILITY DISTRICT Subordinated Electric Revenue Bonds, Series 2012 M % 6/20/2013 SAN DIEGO COUNTY REGIONAL TRANSPORTATION COMMISSION Sales Tax Revenue Bonds; 2008 Series B % 6/20/2013 SAN FRANCISCO CITY & COUNTY AIRPORTS COMMISSION Second Series Revenue Refunding Bonds; Issue 36 C % 6/19/2013 SAN JOSE FINANCING AUTHORITY Lease Revenue Bonds, Hayes Mansion Refunding Project; Series 2008C % 6/19/2013 SANTA CLARA COUNTY FINANCING AUTHORITY Variable Rate Revenue Bonds (El Camino Hospital); Series 2009A % 6/19/2013 SANTA CLARA VALLEY TRANSPORTATION AUTHORITY Tax Revenue Refunding Bonds, 2000 Measure A % 6/20/2013 Sales Tax Revenue Refunding Bonds, 2000 Measure A % 6/20/2013 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Power Project Revenue Bonds, 2008 Subordinate Refunding Series B % 6/19/2013 TRACY, CITY OF Sycamore 7/03 % 6/20/2013 WESTERN MUNICIPAL WATER DISTRICT FACILITIES AUTHORITY Water Revenue Bonds, Series 2012A % 6/20/2013 Total Variable Rate Demand Notes (Cost $35,000,000) Total Investments (Cost $36,001,332) (a) (100.26%) Liabilities in Excess of Other Assets (-0.26%) ) Net Assets (100.00%) $ * Stated maturity reflects next reset date. (a) Aggregate cost for federal income tax purposes is $36,001,332. U.S. GOVERNMENT SECURITIES FUND Portfolio of Investments (Unaudited) 5/31/2013 Security Description Par Value Rate Maturity Value Government National Mortgage Association (7.68%) % 4/15/2014 % 4/15/2014 % 4/15/2016 % 4/15/2016 % 5/15/2016 % 7/15/2020 % 9/15/2018 % 1/15/2025 % 1/15/2026 % 4/15/2036 % 3/15/2038 % 6/15/2038 Total Government National Mortgage Association (Cost $2,394,559) United States Treasury Bonds (18.83%) % 5/15/2016 % 5/15/2038 Total United States Treasury Bonds (Cost $6,002,526) United States Treasury Notes (72.67%) % 2/15/2015 % 2/15/2021 % 2/28/2018 % 5/15/2014 % 6/30/2013 % 6/30/2017 % 8/15/2020 % 10/31/2013 % 11/15/2018 % 2/15/2019 Total United States Treasury Notes (Cost $23,923,082) Total Investments (Cost $32,320,167) (a) (99.18%) Other Net Assets (0.82%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $32,320,167. At May 31, 2013, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation $ SHORT-TERM U.S. GOVERNMENT BOND FUND Portfolio of Investments (Unaudited) 5/31/2013 Security Description Par Value Rate Maturity Value Government National Mortgage Association (3.27%) % 11/20/2034 % 6/20/2034 Total Government National Mortgage Association (Cost $285,541) United States Treasury Notes (95.61%) % 1/31/2014 % 1/31/2015 % 1/31/2016 % 6/15/2014 % 6/15/2015 Total United States Treasury Notes (Cost $8,649,695) Total Investments (Cost $8,935,236) (a) (98.88%) Other Net Assets (1.12%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $8,935,236. At May 31, 2013, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ THE UNITED STATES TREASURY TRUST Portfolio of Investments (Unaudited) 5/31/2013 Security Description Par Value Maturity Value United States Treasury Bills DN (b) (97.39%) 6/6/2013 6/27/2013 8/22/2013 6/20/2013 7/18/2013 8/1/2013 9/5/2013 Total United States Treasury Bills DN (Cost $70,695,728) Total Investments (Cost $70,695,728) (a) (97.39%) Other Net Assets (2.61%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $70,695,728. (b) Discount Note. Yield to maturity is between 0.04% - 0.09%. S&P Portfolio of Investments (Unaudited) 5/31/2013 Security Description Shares Value Common Stock (98.34%) Basic Materials (3.18%) Air Products & Chem. Airgas Inc Alcoa Inc Allegheny Tech. CF Industries Hldgs Cliffs Natural Res. Dow Chemical Co/The Eastman Chemical Co Ecolab Inc EI Du Pont de Nemour FMC Corp Freeport-McMoRan International Flavor International Paper LyondellBasell Ind. CL A MeadWestvaco Corp Monsanto Co Newmont Mining Corp Nucor Corp PPG Industries Inc Praxair Inc Sherwin-Williams Co Sigma-Aldrich Corp The Mosiac Company United States Steel Vulcan Materials Co Total Basic Materials Communications (11.14%) Amazon.Com Inc* AT&T Inc Cablevision Systems CBS Corp Class B Centurylink Inc Cisco Systems Inc Comcast Corp Corning Inc Crown Castle Intl Co* DIRECTV* Discovery Comm. Series A* eBay Inc* Expedia Inc F5 Networks Inc* Frontier Comm Gannett Co Inc Google Inc* Harris Corp Interpublic Group Co JDS Uniphase Corp* Juniper Networks Inc* McGraw Hill Financ. Motorola Solutions NetFlix Inc* News Corp Class A Omnicom Group Priceline.com Inc* Scripps Networks Class A Sprint Nextel Corp* Symantec Corp* Time Warner Cable Time Warner Inc T-Mobile US, Inc. TripAdvisor Inc.* VeriSign Inc* Verizon Comm. Viacom Inc (New) Walt Disney Co Washington Post 47 Windstream Corp. Group Yahoo! Inc* Total Communications Consumer, Cyclical (9.33%) Abercrombie & Fitch Autonation Inc* Autozone Inc* Bed Bath & Beyond* Best Buy Co Inc BorgWarner Inc* Carmax Inc* Carnival Corp Chipotle Mexican* Cintas Corp Coach Inc Costco Wholesale CST Brands, Inc.* CVS/Caremark Corp Darden Restaurants Delphi Automotive Dollar General Corp* Dollar Tree Inc.* DR Horton Inc Family Dollar Stores Fastenal Co Ford Motor Co Fossil Inc* Gamestop Corp Class A Gap Inc/The Genuine Parts Co Goodyear Tire & Rubb* Harley-Davidson Inc Harman International Hasbro Inc Home Depot Inc Intl Game Tech JC Penney Co Inc Hld* Johnson Controls Inc Kohl's Corp L Brands Inc Lennar Corp Lowe's Cos Inc Macy's Inc. Marriott Intl Class A Mattel Inc McDonald's Corp Newell Rubbermaid Nike Inc CL B Nordstrom Inc O'Reilly Automotive* Paccar Inc Petsmart Inc Pulte Group Inc* PVH Corp. Ralph Lauren Corp Ross Stores Inc Southwest Airlines Staples Inc Starbucks Corp Starwood Hotels Target Corp Tiffany & Co TJX Cos Inc Urban Outfitters Inc* VF Corp Walgreen Co Wal-Mart Stores Inc Whirlpool Corp WW Grainger Inc Wyndham Worldwide Wynn Resorts Ltd Yum! Brands Inc Total Consumer, Cyclical Consumer, Non-Cyclical (21.70%) Abbott Laboratories AbbVie Inc. Actavis Inc.* Aetna Inc Alexion Pharma Inc.* Allergan Inc Altria Group Inc AmerisourceBergen Co Amgen Inc Apollo Group Inc* Archer-Daniels Automatic Data Avery Dennison Corp Avon Products Inc Baxter International Beam, Inc. Becton Dickinson&Co. Biogen Idec Inc* Boston Scientific Co* Bristol-Myers Squibb Brown-Forman Corp Class B Campbell Soup Co Cardinal Health Inc CareFusion Corp.* Celgene Corp.* Cigna Corp Clorox Co Coca-Cola Co/The Coca-Cola Enterprise Colgate-Palmolive Co ConAgra Foods Inc Constellation Brands* Covidien PLC CR Bard Inc Crimson Wine Group* DaVita HealthCare* Dean Foods Co* Dentsply Intl. Dr Pepper Snapple Edwards Lifesciences* Eli Lilly & Co Equifax Inc Estee Lauder Co Express Scripts Hldg* Forest Laboratories* General Mills Inc Gilead Sciences Inc* H&R Block Inc Hershey Co/The HJ Heinz Co Hormel Foods Corp Hospira Inc* Humana Inc Intuitive Surgical* Iron Mountain Inc. JM Smucker Co/The Johnson & Johnson Kellogg Co Kimberly-Clark Corp Kraft Foods Group Kroger Co/The Lab. Corp Of America* Life Technologies* Lorillard, Inc. Mastercard Inc Class A McCormick & Co Inc McKesson Corp Mead Johnson Nutr. Medtronic Inc Merck & Co Inc Molson Coors Brewing DL Mondelez Int'l Inc. Monster Beverage Co* Moody's Corp Mylan Inc* Patterson Cos Inc Paychex Inc PepsiCo Inc Perrigo Co Pfizer Inc Philip Morris Intl. Procter & Gamble Co Quanta Services Inc* Quest Diagnostics Reynolds American Robert Half Intl Safeway Inc SAIC, Inc St Jude Medical Inc Stryker Corp Sysco Corp Tenet Healthcare* The ADT Corporation Total System Service Tyson Foods Inc UnitedHealth Group Varian Medical Sys.* WellPoint Inc (New) Western Union Co Whitewave Foods Co Class A* Whitewave Foods Co Class B* Whole Foods Market Zimmer Holdings Inc Total Consumer, Non-Cyclical Diversified (0.04%) Leucadia National Co Total Diversified Energy (10.54%) Anadarko Petroleum Apache Corp Baker Hughes Inc Cabot Oil & Gas Corp Cameron Inter. Corp.* Chesapeake Energy Co Chevron Corp ConocoPhillips Consol Energy Inc Denbury Resources* Devon Energy Corp Diamond Offshore Ensco PLC Class A EOG Resources Inc EQT Corp. Exxon Mobil Corp FMC Technologies Inc* Halliburton Co Helmerich & Payne Hess Corp Kinder Morgan Inc Marathon Oil Corp Marathon Petroleum Murphy Oil Corp Nabors Industries National-Oilwell Inc Newfield Exploration* Noble Corporation Noble Energy Inc Occidental Petroleum Oneok Inc Peabody Energy Corp Phillips 66 Pioneer Natural Res. QEP Resources Inc. Range Resources Corp Rowan Companies plc* Schlumberger Ltd Sears Canada Inc. Southwestern Energy* Spectra Energy Corp. Tesoro Corp Valero Energy Corp Williams Cos Inc WPX Energy Inc.* Total Energy Financial (16.49%) ACE Ltd Aflac Inc Allstate Corp/The American Express Co American Int'l Group* American Tower Corp Ameriprise Financial AON PLC Apartment Investment REIT Assurant Inc AvalonBay Community REIT Bank of America Corp Bank of NY Mellon BB&T Corp Berkshire Hathaway Class B* BlackRock, Inc. Boston Properties REIT Capital One Finl. CBRE Group Inc* Charles Schwab Corp Chubb Corp Cincinnati Financial Citigroup Inc CME Group Inc. Comerica Inc Discover Financial E*Trade Financial Co* Equity Residential REIT Fifth Third Bancorp First Horizon Nation Franklin Resources Genworth Financial* Goldman Sachs Group Hartford Financial HCP Inc REIT Health Care REIT Inc REIT Host Hotels & Resort REIT Hudson City Bancorp Huntington Bancshare Intercontinental Ex.* Invesco Ltd. JPMorgan Chase & Co Keycorp Kimco Realty Corp REIT Legg Mason Inc Lincoln National Loews Corp M&T Bank Corp Marsh & McLennan Cos Metlife Inc Morgan Stanley Northern Trust Corp NYSE Euronext People's United Fin. Plum Creek Timber Co PNC Financial Svs. Principal Financial Progressive Corp/The Prologis Inc. REIT Prudential Financial Public Storage REIT Regions Financial Co Simon Property Group SLM Corp State Street Corp SunTrust Banks Inc T. Rowe Price Group The Nasdaq OMX Group Torchmark Corp Travelers Cos Inc. Unum Group US Bancorp Ventas Inc Visa Inc. Class A Vornado Realty Trust Wells Fargo & Co Weyerhaeuser Co XL Group PLC Zions Bancorporation Total Financial Industrial (10.12%) 3M Co Agilent Technologies Amphenol Corp Class A Ball Corp Bemis Co Boeing Co Caterpillar Inc CH Robinson WW CSX Corp Cummins Inc Danaher Corp Deere & Co Dover Corp Eaton Corp PLC Emerson Electric Co Expeditors Intl. FedEx Corp Flir Systems Inc Flowserve Corp Fluor Corp General Dynamics General Electric Co Honeywell Intl. Illinois Tool Works Ingersoll-Rand Co Jabil Circuit Inc Jacobs Engineering* Joy Global Inc L-3 Communications Leggett & Platt Inc Lockheed Martin Corp Masco Corp Molex Inc Norfolk Southern Northrop Grumman Owens-Illinois Inc* Pall Corp Parker Hannifin Corp Pentair Ltd. PerkinElmer Inc Precision Castparts Raytheon Co Republic Services Rockwell Automation Rockwell Collins Inc Roper Industries Inc Ryder System Inc Sealed Air Corp Snap-On Inc Stanley Black & Deck Stericycle Inc* TE Connectivity Ltd Textron Inc Thermo Fisher Scient Tyco International Union Pacific Corp United Parcel Svs. United Technologies Waste Management Inc Waters Corp* Xylem Inc Total Industrial Technology (12.72%) Accenture PLC Adobe Systems Inc* Advanced Micro Devic* Akamai Technologies* Altera Corp Analog Devices Inc Apple Inc. Applied Materials Autodesk Inc* BMC Software Inc* Broadcom Corp CA Inc Cerner Corp* Citrix Systems Inc* Cognizant Technology* Computer Sciences Co Dell Inc Dun & Bradstreet Electronic Arts Inc* EMC Corp* Fidelity National First Solar, Inc.* Fiserv Inc* Hewlett-Packard Co Intel Corp Intl Bus Machines Intuit Inc Kla-Tencor Corp Lam Research Corp* Linear Technology Co LSI Corp.* Microchip Technology Micron Technology* Microsoft Corp NetApp, Inc.* Nvidia Corp Oracle Corp Pitney Bowes Inc Qualcomm Inc Red Hat Inc* SALESFORCE.COM* Sandisk Corp* Seagate Technology Teradata Corp.* Teradyne Inc* Texas Instruments Western Digital Xerox Corp Xilinx Inc Total Technology Utilities (3.08%) AES Corp/The AGL Resources Inc Ameren Corp American Electric Centerpoint Energy CMS Energy Corp Consolidated Edison Dominion Resources DTE Energy Co Duke Energy Edison International Entergy Corp Exelon Corp FirstEnergy Corp Integrys Energy NextEra Energy Inc. NiSource Inc Northeast Utilities NRG Energy Inc Pepco Holdings Inc PG&E Corp Pinnacle West Cap PPL Corp Public Service Enter SCANA Corp Sempra Energy Southern Co/The TECO Energy Inc Wisconsin Energy Xcel Energy Inc Total Utilities Total Common Stock (Cost $59,798,544) Right/Warrant (0.02%) Kinder Morgan Inc WTS $40, 02/15/17 Total Right/Warrant (Cost $6934) Preferred Stock (0.00%) Orchard Supply HWare Series A; 0% Coupon 20 21 Total Preferred Stock (Cost $24) 21 Short-Term Investments (0.18%) United States Treasury Bills (0.18%) Par Value United States T-Bill 06/20/2013, DN Total United States Treasury Bills Total Short-Term Investments (Cost $199,995) Total Investments (Cost $60,005,497) (a) (98.54%) Other Net Assets (1.46%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $60,005,497. At May 31, 2013, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) Futures contracts at May 31, 2013: Contracts - $50 times premium / delivery month / commitment S&P 500 E-mini Unrealized Appreciation 22 / JUN 2013 / Long $ S&P MIDCAP INDEX FUND Portfolio of Investments (Unaudited) 5/31/2013 Security Description Shares Value Common Stock (98.90%) Basic Materials (4.37%) Albemarle Corp Ashland Inc Cabot Corp Carpenter Technology Commercial Metals Co Compass Minerals Int Cytec Industries Inc Domtar Corp Intrepid Potash Minerals Tech NewMarket Corp Olin Corp Reliance Steel & Alu Royal Gold, Inc. DL RPM International In Sensient Tech. Steel Dynamics Inc Valspar Corp Total Basic Materials Communications (4.34%) Adtran Inc AMC Networks Inc Class A* AOL Inc. Ciena Corp* Equinix, Inc* Factset Research Sys InterDigital Inc. John Wiley & Sons Lamar Advertising Co* Meredith Corp Neustar Inc. Class A* New York Times Co* Plantronics Inc Polycom Inc* Rackspace Hosting* RF Micro Devices Inc* Scholastic Corp Telephone & Data Sys Tellabs Inc Tibco Software Inc.* Time Warner Telecom Class A* Valueclick Inc* Total Communications Consumer, Cyclical (12.81%) Advance Auto Parts Aeropostale Inc* Alaska Air Group Inc* American Eagle Ann Inc* Arrow Electronics* Ascena Retail Group* Bally Technologies* Barnes & Noble Inc* Big Lots Inc* Bob Evans Farms Inc Brinker Intl Cabels's Inc* Carter's Inc Cheesecake Factory Chico's FAS Inc Cinemark Holdings Copart Inc* CST Brands, Inc.* Deckers Outdoor Corp* Dicks Sporting Goods Dreamworks Animation* Foot Locker Inc Guess? Inc Hanesbrands Inc. Herman Miller Inc HNI Corp HSN Inc. Ingram Micro Inc* International Spdway JetBlue Airways Corp* KB Home Life Time Fitness* LKQ Corporation* MDC Holdings Inc Mohawk Industries* MSC Indust'l Direct NVR Inc* Office Depot Inc* Oshkosh Truck Corp* Owens & Minor Inc Panera Bread Co* Polaris Industries Regis Corp Saks Inc* Scientific Games Cor* Signet Jewelers Ltd Tempur-Pedic Intl* The Wendy's Co Thor Industries Inc Toll Brothers Inc* Tractor Supply Co Under Armour Inc.* Watsco Inc Williams-Sonoma Inc WMS Industries Inc* World Fuel Services Total Consumer, Cyclical Consumer, Non-Cyclical (18.55%) Aaron's Inc. Alliance Data Sys* Bio-Rad Laboratories* Brink's Co/The Charles River Lab* Church & Dwight Inc Community Health Sys Convergys Corp Cooper Cos Inc CoreLogic Inc.* Corporate Executive Corrections Corp Covance Inc* Dean Foods Co* Deluxe Corp DeVry Inc Endo Pharmaceuticals* Flowers Foods Inc FTI Consulting Inc* Gartner Inc* Global Payments Inc Green Mtn Coffee* Harris Teeter Spmkts Health Mgmt Assoc. Class A* Health Net Inc* Henry Schein Inc* Hill-Rom Holdings Hilshire Brands Co HMS Holdings Corp* Hologic Inc* Idexx Laboratories* Ingredion Inc. Jarden Corp* Lancaster Colony Lender Processing LifePoint Hospitals* Manpower Group Masimo Corporation Matthews Intl Corp Mednax Inc.* Monster Worldwide* Omnicare Inc Post Holdings Inc.* Rent-A-Center Inc Resmed Inc Rollins Inc RR Donnelley & Sons Scotts Co/The SEI Investments Co Service Corp Intl Smithfield Foods Inc* Sotheby's Steris Corp Strayer Education SUPERVALU Inc. Techne Corp Teleflex Inc Thoratec Corporation* Tootsie Roll Ind. Towers Watson & Co. Class A Tupperware Brands United Natural Foods* United Rentals Inc* United Therapeutics* Universal Corp/Richm Universal Health Svs CL B Valassis Comm. VCA Antech Inc* Vertex Pharma.* WellCare Health Plan* WEX Inc.* Whitewave Foods Co Class A* Total Consumer, Non-Cyclical Energy (4.90%) Alpha Natural Res* Arch Coal Inc Atwood Oceanics Inc* Bill Barrett Corp* Cimarex Energy Co Dresser-Rand Group* Dril-Quip Inc* Energen Corp Forest Oil Corp* Helix Energy* HollyFrontier Corp Oceaneering Intl. Oil States Intl Inc* Patterson-UTI Energy Rosetta Resources* SM Energy Co. Superior Energy Svs* Unit Corp* Total Energy Financial (21.52%) Affiliated Mgrs Grp* Alexander & Baldwin* Alexandria REIT Alleghany Corp* American Campus REIT American Finl. Group Apollo Investment Arthur J Gallagher Aspen Insurance Hldg Associated Banc-Corp Astoria Financial Co BancorpSouth, Inc. Bank of Hawaii Corp BioMed Realty Trust REIT BRE Properties REIT Brown & Brown Inc Camden Property Trst REIT Cathay Gen Bancorp CBOE Holdings Inc. City National Corp Commerce Bancshares Corporate Office REIT Cullen/Frost Bankers Duke Realty Corp REIT East West Bancorp Equity One Inc REIT Essex Property Trust REIT EV Corp Everest Re Group Ltd Extra Space Storage REIT Federal REIT Federated Investors Fidelity Natl. Finan Title Class A First American Finan First Niagara Finl FirstMerit Corp Fulton Financial Greenhill & Co. Hancock Holding Co. Hanover Ins Group HCC Insurance Hlds Highwoods Properties REIT Home Properties Inc REIT Hospitality Ppty REIT International Bancsh Janus Capital Group Jones Lang LaSalle Kemper Corp. Kilroy Realty Corp REIT Liberty Prop. Trust REIT Mack-Cali Realty REIT Mercury Gen Corp National Retail REIT New York Cmnty Bncrp Old Republic Intl Omega Healthcare REIT Potlatch Corp Primerica Inc. Prosperity Bancshare Protective Life Corp Raymond James Finl. Rayonier Inc REIT Realty Income Corp Regency Centers REIT Reinsurance Grp Amer Senior Housing Ppty REIT Signature Bank* SL Green Realty Corp Stancorp Financial SVB Financial Group* Synovus Financial Co Taubman Centers Inc REIT TCF Financial Corp Trustmark Corp UDR Inc. REIT Valley Natl Bancorp Waddell & Reed Fin. Washington Federal Webster Financial Co Weingarten Realty REIT Westamerica Bancorp WR Berkley Corp Total Financial Industrial (18.91%) Acuity Brands Inc Aecom Technology* AGCO Corp Alliant Techsystems Ametek Inc AptarGroup Inc Avnet Inc* B/E Aerospace Inc* Carlisle Cos Inc Clarcor Inc Clean Harbors Inc* Con-Way Inc. Crane Co Donaldson Co Inc Eagle Materials Inc Energizer Holdings Esterline Tech.* Exelis Inc Fortune Brands Home Gardner Denver Inc GATX Corp General Cable Corp Genesee & Wyo. Inc Class A* Gentex Corp Graco Inc Granite Construction Greif Inc Harsco Corp Hubbell Inc Huntington Ingalls IDEX Corp Itron Inc* ITT Corp JB Hunt Transport KBR Inc. Kennametal Inc Kirby Corp* Landstar System Inc Lennox International Lincoln Electric Hld Louisiana-Pacific Co* Martin Marietta Mtls Matson Inc. Mettler-Toledo Inter* Mine Safety Appl Co National Instruments Nordson Corp Packaging Corp Amer. Regal-Beloit Corp Rock-Tenn Co Silgan Holdings Inc Sonoco Products Co SPX Corp Tech Data Corp* Terex Corp* Tidewater Inc Timken Co Trimble Navigation* Trinity Industries Triumph Group Inc URS Corp UTI Worldwide Inc Valmont Industries Vishay Intertech.* Wabtec Corp Waste Connections Werner Enterprises Woodward Inc. Worthington Ind. Zebra Technologies* Total Industrial Technology (8.44%) 3D Systems Corp* ACI Worldwide Inc* Acxiom Corp* Advent Software Inc* Allscripts Hlthcare* Ansys Inc* Atmel Corp* Broadridge Financial Cadence Design Sys* Commvault Systems* Compuware Corp Concur Technologies* Cree Inc* Diebold Inc DST Systems Inc Fair Isaac Corp Fairchild Semiconduc* Informatica Corp* Integrated Dev. Tech* International Rectif* Intersil Corp Jack Henry & Assoc. Lexmark Intl ManTech Intl MEMC Elec Materials* Mentor Graphics Corp Micros Systems Inc* MSCI Inc.* NCR Corp* PTC Inc.* QLogic Corp* Riverbed Technology* Rovi Corp.* Semtech Corp* Silicon Laboratories* Skyworks Solutions* Solarwinds Inc.* Solera Holdings Inc. Synopsys Inc* Total Technology Utilities (5.06%) Alliant Energy Corp Aqua America Inc Atmos Energy Corp Black Hills Corp Cleco Corp Great Plains Energy Hawaiian Electric Idacorp Inc MDU Resources Group National Fuel Gas Co NV Energy Inc. OGE Energy Corp PNM Resources Inc Questar Corp UGI Corp Vectren Corp Westar Energy Inc WGL Holdings Inc Total Utilities Total Common Stock (Cost $92,166,124) Total Investments (Cost $92,166,124) (a) (98.90%) Other Net Assets (1.10%) Net Assets (100.00%) $ * Non-income producing security. (a)Aggregate cost for federal income tax purpose is $92,166,124. At May 31, 2013, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation $ (b) Futures contracts at May 31, 2013: Contracts - $100 times premium / delivery month / commitment S&P MidCap E-MINI Unrealized Depreciation 8 / JUN 2013 / Long $ ) S&P SMALLCAP INDEX FUND Portfolio of Investments (Unaudited) 5/31/2013 Security Description Shares Value Common Stock (95.53%) Basic Materials (4.28%) AK Steel Holding Cor Amcol International American Vanguard Co Balchem Corp Buckeye Technologies Century Aluminum Co* Clearwater Paper* Deltic Timber Corp Glatfelter Globe Specialty Mtls Hawkins Inc. HB Fuller Co Innophos Holdings Kaiser Aluminum Corp KapStone Paper Kraton Perf Polymers* Materion Corp. Neenah Paper OM Group Inc* PolyOne Corp Quaker Chemical Corp Schulman A Inc Schweitzer-Mauduit Stepan Company Stillwater Mining Co Dually Listed* Wausau Paper Corp Zep Inc. Total Basic Materials Communications (4.73%) Anixter Internationa* ARRIS Group Inc* Atlantic Tele-Nwtk Black Box Corp Blucora Inc.* Blue Nile Inc* Cbeyond Comm Inc* Cincinnati Bell Inc* ComScore Inc.* Comtech Telecom. Dealertrack Tech Inc* Dice Holdings Inc.* Digital Generation* Digital River Inc* Dolan Media* EW Scripps Co CL A* General Comm. Class A* Harmonic Inc* Harte-Hanks Inc HealthStream Inc* Ixia* Liquidity Services* LogMeIn Inc* Lumos Networks Corp. NetGear Inc* NIC Inc. NTELOS Holdings Corp Nutr/System, Inc OpenTable, Inc.* Oplink Communication* PC-Tel Inc Perficient Inc* Procera Networks Inc* QuinStreet Inc.* Sourcefire Inc.* Stamps.com Inc* Symmetricom Inc* United Online Inc USA Mobility Inc VASCO Data Intl Inc* Viasat Inc* Websense Inc* XO Group Inc* Total Communications Consumer, Cyclical (16.82%) Allegiant Travel Arctic Cat Inc Big 5 Sporting Goods Biglari Holdings Inc* BJ's Restaurants Inc* Boyd Gaming Corp* Brown Shoe Co Inc Brunswick Corp Buckle Inc/The Buffalo Wild Wings* Callaway Golf Co Casey's Gen. Stores Cash America Intl. Cato Corp/The CEC Entertainment Childrens Place* Christopher & Banks* Coinstar Inc* Coldwater Creek Inc* Cracker Barrel Crocs Inc.* Digital Theater Sys* DineEquity Inc. Dorman Products, Inc Ethan Allen Interior Ezcorp Inc* Fifth & Pacific Co* First Cash Financial* Fred's Inc G&K Services Inc Genesco Inc* Group 1 Automotive Haverty Furniture Co Hibbett Sports Inc.* HOT Topic Inc Iconix Brand Group* Interface Inc Interval Leisure Jack in the Box Inc* Jakks Pacific Inc JOS A Bank Clothiers* Kirkland's Inc* La-Z-Boy Inc Lithia Motors CL A Lumber Liquidators* M/I Homes, Inc.* Maidenform Brands* Marcus Corp MarineMax Inc* Marriott Vacations* Men's Wearhouse Inc Meritage Homes Corp* Mobile Mini Inc* Monarch Casino & Res* Multimedia Games Hld* MWI Vet. Supply* OfficeMax Inc Oxford Industries Papa John's Intl.* PEP Boys* Perry Ellis Intl Inc PetMed Express, Inc. Pinnacle Entmt.* Pool Corp Quiksilver Inc* Red Robin Gourmet* Ruby Tuesday Inc* Rue21, Inc.* Ruth's Hospitality Ryland Group Inc Scansource Inc* Select Comfort Corp* SHFL Entertainment* Skechers U.S.A. Class A* Skywest Inc Sonic Automotive Inc Sonic Corp* Spartan Motors Inc Stage Stores Inc Standard Motor Standard Pacific* Stein Mart Inc Steve Madden Ltd* Superior Industries Texas Roadhouse Inc. The Finish Line Inc Titan International Toro Co True Religion Appar. Tuesday Morning Corp* Unifirst Corp/MA United Stationers Universal Electronic* Vitamin Shoppe, Inc.* VOXX Int'l Corp* Winnebago Industries* Wolverine World Wide Zale Corp* Zumiez Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (16.67%) Abaxis Inc Abiomed Inc.* ABM Industries Inc Acorda Therapeutics* Affymetrix Inc* Air Methods Corp Akorn, Inc.* Align Technology Inc* Alliance One Inter.* Almost Family Inc Amedisys Inc.* American Greetings American Public Edu* AMN Healthcare Svs* Amsurg Corp* Andersons Inc/The Arbitron Inc Arqule Inc* B&G Foods Inc. CL A Bio-Reference Labs* Blyth Inc Boston Beer Company* Calavo Growers, Inc. Cal-Maine Foods Inc Cambrex Corp* Cantel Medical Corp Capella Education Co* Cardtronics, Inc.* Career Education* CDI Corp CEF Centene Corp* Central Garden & Pet Class A* Chemed Corp Conmed Corp Consolidated Graphic* Corinthian Colleges* CorVel Corp* Cross Country Health* CryoLife Inc Cubist Pharma Inc* Cyberonics Inc* Diamond Foods, Inc.* Emergent Biosolution* Ensign Group Inc. Enzo Biochem Inc* Exlservice Holdings* Forrester Research Gentiva Health Svs.* Geo Group Inc/The Greatbatch Inc* Haemonetics Corp/Mas* Hain Celestial Group* Hanger Inc.* Healthcare Services Healthways Inc.* Heartland Payment Heidrick & Struggles Helen of Troy* Hi-Tech Pharmacal Co ICU Medical Inc* Insperity Inc. Integra LifeSciences* Inter Parfums, Inc Invacare Corp IPC The Hospitalist* J&J Snack Foods Corp Kelly Services Inc Kindred Healthcare* Korn/Ferry Intl* Landauer Inc LHC Group Inc* Lincoln Educational Live Nation Ent. Inc* Luminex Corporation* Magellan Health Svs.* MAXIMUS Inc Medifast Inc* Meridian Bioscience Merit Medical System* Molina Healthcare* Momenta Pharm.* Monro Muffler Brake Nash Finch Co Natus Medical Inc* Navigant Consulting* Neogen Corp* NuVasive Inc.* On Assignment Inc* Palomar Medical Tech* Parexel Intl* Pharmerica Corp* Prestige Brands Hldg* Questcor Pharma. Resources Connection Salix Pharmaceutical* Sanderson Farms Inc Seneca Foods Corp.* Snyders-Lance Inc Spartan Stores Inc Spectrum Pharma SurModics Inc* Symmetry Medical Inc* TeleTech Holdings* The Medicines Co* TreeHouse Foods Inc* Trueblue, Inc.* Universal Technical Viad Corp ViroPharma Inc* WD-40 Co West Pharmaceutical Total Consumer, Non-Cyclical Energy (3.80%) Approach Resources* Basic Energy Service* C&J Energy Services* Carrizo Oil & Gas* Cloud Peak Energy* Comstock Resources Contango Oil & Gas Exterran Holdings* Gulf Island Fabricat Gulfport Energy Corp* Hornbeck Offshore* ION Geophysical Corp* Lufkin Industries Matrix Service Co* PDC Energy Inc.* Penn Virginia Corp Petroquest Energy* Pioneer Energy Svs.* SEACOR Holdings Inc Stone Energy Corp* SunCoke Energy, Inc* Swift Energy Co* Tetra Technologies* Total Energy Financial (18.44%) Acadia Realty Trust REIT Amerisafe Inc Bank Mutual Corp Bank of the Ozarks Banner Corp BBCN Bancorp Inc. Boston Private Finl. Brookline Bancorp Calamos Asset Mgt City Holding Co Colonial Properties REIT Columbia Banking Sys Community Bank Sys Cousins Properties REIT CVB Financial Corp. DiamondRock Hospital REIT Dime Community Bancs EastGroup Properties REIT eHealth, Inc* Employers Holdings Encore Capital Group* F.N.B. Corp Financial Engines First BanCorp/PR* First Commonwealth First Financial Banc First Financial Bankshares, Inc. First Midwest Banc. Forestar Group Inc.* Franklin Street Ppty REIT Getty Realty Corp REIT Glacier Bancorp Inc Government Prop Inc. REIT Hanmi Financial Corp* Healthcare Rlty Trst REIT HFF Inc. CL A Higher One Holdings* Home Bancshares Inc. Horace Mann Edu. Independent Bank Infinity Prop & Cas Inland Real Estate REIT Interactive Brokers Class A Investment Tech.* Kilroy Realty Corp REIT LaSalle Hotel Pptys REIT Lexington REIT LTC Properties REIT MarketAxess Holdings MB Financial Inc Meadowbrook Ins. Medical Pptys Trust REIT Mid-America Apart. REIT National Financial* Natl Penn Bancshares Navigators Group Inc* NBT Bancorp Inc. Northwest Bancshares Old National Bancorp Oritani Financial Co PacWest Bancorp Pennsylvania REIT Pinnacle Financial* Piper Jaffray Cos* Portfolio Recovery* Post Properties Inc. REIT PrivateBancorp Inc ProAssurance Corp Prospect Energy Corp Provident Financial PS Business Parks REIT RLI Corp S&T Bancorp Inc. Sabra Healthcare REIT Safety Insurance Grp Saul Centers, Inc. REIT Selective Insurance Simmons First Natl Class A Sovran Self Storage REIT Sterling Bancorp Stewart Information Stifel Financial* Susquehanna Bancshs SWS Group Inc* Tanger Outlet Center REIT Texas Capital* Tompkins Financial Tower Group Int'l Trustco Bank Corp NY UMB Financial Corp Umpqua Holdings Corp United Bankshares United Community* United Fire Group Univ Health Realty REIT Urstadt Biddle Pptys Class A REIT ViewPoint Financial Virtus Investment* Wilshire Bancorp Inc* Wintrust Financial World Acceptance* Total Financial Industrial (17.68%) Aaon Inc AAR Corp Actuant Corp Advanced Energy Ind.* Aegion Corp* Aerovironment Inc.* Albany International AM Castle & Co* American Science&Eng Analogic Corp AO Smith Corp Apogee Enterprises Applied Industrial Arkansas Best Corp Astec Industries Inc AZZ Incorporated Badger Meter Inc Barnes Group Inc Bel Fuse Inc Belden Inc. Benchmark Electronic* Brady Corp Class A Briggs & Stratton Co Bristow Group Inc. Calgon Carbon Corp* Checkpoint Systems* CIRCOR International Cognex Corp Coherent Inc Comfort Systems USA CTS Corp Cubic Corp Curtiss-Wright Corp Daktronics Inc Darling Intl.* Drew Industries Inc Dycom Industries Inc* Eagle Materials Inc Electro Scientific EMCOR Group Inc Encore Wire EnerSys Engility Holdings* EnPro Industries Inc* ERA Group Inc.* ESCO Technologies Exponent Inc Faro Technologies* Federal Signal Corp* FEI Co Forward Air Corp Franklin Electric Co GenCorp Inc* Geospace Tech. Corp.* Gibraltar Industries* Griffon Corp Haynes International Headwaters Inc* Heartland Express Hillenbrand Inc HUB Group Inc* II-VI Inc* Intermec Inc* Intervac Inc* Irobot Corp.* John Bean Tech. Kaman Corp Kaydon Corp Knight Trans. Koppers Holdings Lindsay Corp. Littelfuse Inc LSB Industries, Inc.* Lydall Inc* Measurement Specialt* Methode Electronics Moog Inc* Movado Group Inc Mueller Industries Myers Industries Inc National Presto Ind. NCI Building Systems* Newport Corp* Old Dominion Freight* Olympic Steel Inc Orbital Sciences* Orion Marine Group* OSI Systems Inc* Park Electrochemical Plexus Corp* Powell Industries* Quanex Building Rofin-Sinar Tech.* Rogers Corp* RTI Intl Metals* Simpson Mfg. Standex Intl. STR Holdings Inc.* Sturm Ruger & Co Inc Teledyne Tech.* Tennant Company Tetra Tech Inc* Texas Industries* Tredegar Corp TTM Technologies Inc* Universal Forest Vicor Corp* Watts Water Tech. Total Industrial Technology (9.50%) 3D Systems Corp* Agilysys Inc* ASML Holding N.V. ADR ATMI Inc* Avid Technology Inc* Blackbaud Inc. Bottomline Tech Inc* Brooks Automation Cabot Microelec.* CACI Intl Inc Class A* Ceva Inc* Ciber Inc* Cirrus Logic, Inc.* Cohu Inc Computer Programs CSG Systems Intl.* Digi International* Diodes Inc* DSP Group Inc* Ebix Inc. Elec. For Imaging* Entropic Comm. Inc.* EPIQ Systems Inc Exar Corp* GT Adv Tech Inc* Hittite Microwave* iGATE Corporation* Insight Enterprises* Interactive Intell.* j2 Global Inc. Kopin Corp* Kulicke & Soffa Ind.* LivePerson Inc.* Manhattan Associates* Medidata Solutions* Mercury Systems Inc.* Micrel Inc Microsemi Corp* MicroStrategy Inc.* MKS Instruments Inc Monolithic Power Sys Monotype Imaging MTS Systems Corp Nanometrics Inc* NetScout Systems Inc* Omnicell, Inc.* Pericom Semi.* Power Integrations Progress Software Co* Quality Systems Inc Radisys Corp* Rubicon Technology* Rudolph Technologies* Sigma Designs Inc* Super Micro Computer* Supertex Inc Sykes Enterprises* Synaptics Inc* Synchronoss Tech* Synnex Corp* Take-Two Interactive* Tessera Technologies Triquint Semi.* Tyler Technologies* Ultratech Inc* Veeco Instruments* Virtusa Corporation* Volterra Semiconduct* Total Technology Utilities (3.61%) Allete Inc American States Wtr Avista Corp CH Energy Group Inc El Paso Electric Co Laclede Grp Inc/The New Jersey Resources Northwest Nat. Gas NorthWestern Corp. Piedmont Natural Gas South Jersey Ind Southwest Gas Corp UIL Holdings Corp UNS Energy Corp. Total Utilities Total Common Stock (Cost $30,326,409) Short-Term Investments (1.15%) United States Treasury Bills (1.15%) Par Value United States T-Bill 06/20/2013, DN Total United States Treasury Bills Total Short-Term Investments (Cost $499,987) Total Investments (Cost $30,826,396) (a) (96.68%) Other Net Assets (3.32%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $30,826,396. At May 31, 2013, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) Futures contracts at May 31, 2013: Contracts - $100 times premium / delivery month / commitment Russell 2000 MINI Unrealized Appreciation 19 / JUN 2013 / Long $ SHELTON CORE VALUE FUND Portfolio of Investments (Unaudited) 5/31/2013 Security Description Shares Value Common Stock (98.76%) Basic Materials (4.01%) Chemicals (4.01%) EI Du Pont de Nemour PPG Industries Inc Praxair Inc Sensient Tech. Total Basic Materials Communications (5.78%) Media (1.76%) Walt Disney Co Telecommunications (4.02%) AT&T Inc Rogers Comm Inc. DL USD$ Class B Verizon Comm. Total Communications Consumer, Cyclical (7.30%) Auto Manufacturers (1.37%) Ford Motor Co Retail (5.93%) Home Depot Inc McDonald's Corp Ross Stores Inc Target Corp Total Consumer, Cyclical Consumer, Non-Cyclical (23.55%) Agriculture (2.99%) AbbVie Inc. Altria Group Inc Reynolds American Beverages (1.50%) PepsiCo Inc Biotechnology (3.06%) Celgene Corp.* Gilead Sciences Inc* Commercial Services (1.53%) Lender Processing Moody's Corp Paychex Inc Cosmetics / Personal Care (2.67%) Colgate-Palmolive Co Procter & Gamble Co Food (0.79%) ConAgra Foods Inc Healthcare - Products (3.82%) Baxter International Johnson & Johnson Healthcare - Services (3.28%) Aetna Inc Healthsouth Corp.* WellPoint Inc (New) Household Products / Wares (0.90%) Kimberly-Clark Corp Pharmaceuticals (3.01%) Abbott Laboratories AmerisourceBergen Co Merck & Co Inc Total Consumer, Non-Cyclical Energy (13.75%) Oil & Gas (11.73%) Anadarko Petroleum Apache Corp BP PLC ADR Chevron Corp ConocoPhillips Devon Energy Corp Exxon Mobil Corp Royal Dutch Shell Oil & Gas Services (1.72%) Baker Hughes Inc Schlumberger Ltd Pipelines (0.30%) Spectra Energy Corp. Total Energy Financial (16.35%) Banks (10.15%) Bank of America Corp Bank of NY Mellon Goldman Sachs Group JPMorgan Chase & Co State Street Corp US Bancorp Wells Fargo & Co Diversified Financial Services (2.99%) BlackRock, Inc. Morgan Stanley NYSE Euronext Insurance (2.49%) Arthur J Gallagher Aspen Insurance Hldg Marsh & McLennan Cos Principal Financial Stancorp Financial Savings & Loans (0.72%) New York Cmnty Bncrp Total Financial Industrial (9.48%) Aerospace / Defense (3.16%) Boeing Co Northrop Grumman Rockwell Collins Inc United Technologies Electronics (0.25%) Agilent Technologies Machinery - Construction & Mining (1.35%) Caterpillar Inc Miscellaneous Manufacturing (2.76%) 3M Co Danaher Corp Transportation (1.96%) FedEx Corp Seaspan Corp. Union Pacific Corp United Parcel Svs. Total Industrial Technology (12.16%) Computers (5.01%) Apple Inc. EMC Corp* Hewlett-Packard Co Intl Bus Machines Semiconductors (4.45%) Analog Devices Inc Intel Corp Kla-Tencor Corp Linear Technology Co Qualcomm Inc Taiwan Semi Mfg Co ADR Texas Instruments Software (2.70%) Microsoft Corp Oracle Corp Total Technology Utilities (6.38%) Electric (5.45%) Ameren Corp Consolidated Edison DTE Energy Co Duke Energy Entergy Corp Exelon Corp FirstEnergy Corp NextEra Energy Inc. PG&E Corp Pinnacle West Cap Southern Co/The Gas (0.93%) AGL Resources Inc NiSource Inc Sempra Energy Total Utilities Total Common Stock (Cost $113,021,192) Total Investments (Cost $113,021,192) (a) (98.76%) Other Net Assets (1.24%) Net Assets (100.00%) $ * Non-income producing security. (a)Aggregate cost for federal income tax purpose is $113,021,192. At May 31, 2013, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ EUROPEAN GROWTH AND INCOME FUND Portfolio of Investments (Unaudited) 5/31/2013 Security Description Shares Value Common Stock (98.96%) Basic Materials (7.53%) Chemicals (2.68%) BASF SE Iron / Steel (0.02%) APERAM Registry Shares Mining (4.83%) Anglo American plc ADR BHP Billiton LTD ADR Rio Tinto PLC ADR Total Basic Materials Communications (10.57%) Telecommunications (10.57%) Deutsche Telekom AG ADR France Telecom SA ADR Nokia ADR* Telefonaktiebolaget LM Ericsson ADR Telefonica SA* Vodafone Group PLC ADR Total Communications Consumer, Cyclical (1.92%) Auto Manufacturers (1.92%) Daimler AG Total Consumer, Cyclical Consumer, Non-Cyclical (33.43%) Agriculture (3.55%) Brit American Tob. ADR Beverages (5.96%) Anheuser-Busch InBev ADR Diageo PLC ADR Food (8.59%) Nestle SA ADR Unilever NV Pharmaceuticals (15.33%) Bayer AG ADR Novartis AG ADR Roche Holding AG ADR Sanofi Aventis ADR Total Consumer, Non-Cyclical Energy (12.03%) Oil & Gas (12.03%) BP PLC ADR ENI SpA ADR Royal Dutch Shell Total SA ADR Total Energy Financial (21.41%) Banks (15.65%) Banco Bilbao Vizcaya Banco Santander ADR Barclays PLC ADR BNP Paribas ADR Deutsche Bank AG HSBC Holdings PLC Intesa Sanpaolo ADR Societe Generale ADR UBS AG Diversified Financial Services (0.96%) Credit Suisse Group Insurance (4.80%) Allianz AG ADR AXA ADR ING Groep NV ADR* Total Financial Industrial (8.42%) Building Materials (0.66%) CRH PLC ADR Electronics (0.93%) Koninklijke Philips ADR Miscellaneous Manufacturing (6.83%) Siemens AG Total Industrial Technology (2.12%) Software (2.12%) SAP AG ADR Total Technology Utilities (1.53%) Electric (1.53%) E.ON AG GDF Suez ADR Total Utilities Total Common Stock (Cost $12,406,626) Total Investments (Cost $12,406,626) (a) (98.96%) Other Net Assets (1.04%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $12,406,626. At May 31, 2013, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ NASDAQ Portfolio of Investments (Unaudited) 5/31/2013 Security Description Shares Value Common Stock (94.36%) Basic Materials (0.38%) Chemicals (0.27%) Sigma-Aldrich Corp Mining (0.11%) Randgold Resources ADR Total Basic Materials Communications (27.24%) Internet (15.40%) Amazon.Com Inc* Baidu Inc. ADR* eBay Inc* Equinix, Inc* Expedia Inc F5 Networks Inc* Facebook Inc* Google Inc* Liberty Interactive Class A* Priceline.com Inc* Symantec Corp* Yahoo! Inc* Media (6.77%) Comcast Corp DIRECTV* Discovery Comm. Series A* Liberty Global Inc.* News Corp Class A Sirius XM Radio Inc. Viacom Inc (New) Telecommunications (5.07%) Cisco Systems Inc SBA Communications Class A* Virgin Media Inc. Vodafone Group PLC ADR Total Communications Consumer, Cyclical (6.34%) Auto Manufacturers (0.52%) Paccar Inc Distribution / Wholesale (0.59%) Fastenal Co Fossil Inc* Lodging (0.37%) Wynn Resorts Ltd Retail (4.44%) Bed Bath & Beyond* Costco Wholesale Dollar Tree Inc.* O'Reilly Automotive* Ross Stores Inc Sears Canada Inc. Sears Holding Corp.* Staples Inc Starbucks Corp Toys / Games / Hobbies (0.42%) Mattel Inc Total Consumer, Cyclical Consumer, Non-Cyclical (17.48%) Beverages (0.26%) Monster Beverage Co* Biotechnology (9.49%) Alexion Pharma Inc.* Amgen Inc Biogen Idec Inc* Celgene Corp.* Gilead Sciences Inc* Life Technologies* Regeneron Pharma.* Vertex Pharma.* Commercial Services (1.55%) Automatic Data Paychex Inc Verisk Analytics Inc Class A* Food (2.97%) Kraft Foods Group Mondelez Int'l Inc. Whole Foods Market Healthcare - Products (0.93%) Dentsply Intl. Henry Schein Inc* Intuitive Surgical* Pharmaceuticals (2.28%) Catamaran Corp. USD$ DL* Express Scripts Hldg* Mylan Inc* Perrigo Co Total Consumer, Non-Cyclical Industrial (0.90%) Electronics (0.18%) Garmin Ltd Environmental Control (0.26%) Stericycle Inc* Transportation (0.46%) CH Robinson WW Expeditors Intl. Total Industrial Technology (42.02%) Computers (14.25%) Apple Inc. Cognizant Technology* Dell Inc NetApp, Inc.* Sandisk Corp* Seagate Technology Western Digital Semiconductors (11.31%) Altera Corp Analog Devices Inc Applied Materials Avago Technologies Broadcom Corp Intel Corp Kla-Tencor Corp Linear Technology Co Maxim Integrated Pro Microchip Technology Micron Technology* Nvidia Corp Qualcomm Inc Texas Instruments Xilinx Inc Software (16.46%) Activision Blizzard Adobe Systems Inc* Akamai Technologies* Autodesk Inc* BMC Software Inc* CA Inc Cerner Corp* Check Point Software* Citrix Systems Inc* Fiserv Inc* Intuit Inc Microsoft Corp Nuance Communication* Oracle Corp Total Technology Total Common Stock (Cost $40,132,272) Preferred Stock (0.00%) Orchard Supply HWare Series A; 0% Coupon 50 52 Total Preferred Stock (Cost $57) 52 Short-Term Investments (1.01%) United States Treasury Bills (1.01%) Par Value United States T-Bill 06/20/2013, DN Total United States Treasury Bills Total Short-Term Investments (Cost $599,984) Total Investments (Cost $40,732,313) (a) (95.37%) Other Net Assets (4.63%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $40,732,313. At May 31, 2013, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) Futures contracts at May 31, 2013: Contracts - $20 times premium / delivery month / commitment Nasdaq 100 E-MINI Unrealized Depreciation 55 / JUN 2013 / Long $ ) SHELTON GREEN ALPHA FUND Portfolio of Investments (Unaudited) 5/31/2013 Security Description Shares Value Common Stock (87.81%) Basic Materials (1.03%) Iron/Steel (1.03%) Schnitzer Steel Indu Total Basic Materials Communications (4.65%) Internet (2.90%) Google Inc* 41 Telecommunications (1.75%) DigitalGlobe Inc.* Total Communications Consumer, Cyclical (9.67%) Auto Manufacturers (3.93%) Kandi Technologies* Tesla Motors, Inc.* Auto Parts & Equipment (2.04%) Johnson Controls Inc Home Furnishings (1.39%) Sharp Corporation ADR* Office Furnishings (2.31%) Herman Miller Inc Interface Inc Total Consumer, Cyclical Consumer, Non-Cyclical (7.27%) Food (7.27%) Hain Celestial Group* SunOpta Inc.* United Natural Foods* Total Consumer, Non-Cyclical Energy (3.22%) Energy-Alternate Sources (3.22%) Solarcity Corp* Total Energy Industrial (31.31%) Building Materials (1.77%) LSI Industries Inc TREX Company Inc* Electrical Components & Equipment (7.43%) Advanced Energy Ind.* GrafTech Intl* Sunpower Corp* Universal Display* Electronics (11.29%) Badger Meter Inc Honeywell Intl. Itron Inc* Kyocera Corp ADR Waters Corp* Engineering & Construction (0.99%) ABB Ltd. ADR Environmental Control (4.27%) Calgon Carbon Corp* Covanta Holding Corp Darling Intl.* Machinery-Diversified (2.05%) Lindsay Corp. Xylem Inc Metal Fabricate/Hardware (1.47%) Sims Metal Managment ADR Miscellaneous Manufacturing (2.04%) Pentair Ltd. Total Industrial Technology (15.18%) Computers (0.24%) Maxwell Technologies* Semiconductors (14.23%) Aixtron AG ADR Applied Materials Atmel Corp* Brooks Automation Cree Inc* Exar Corp* First Solar, Inc.* IXYS Corp MEMC Elec Materials* Veeco Instruments* Software (0.71%) Digi International* Total Technology Utilities (15.48%) Electric (4.85%) Ameresco Inc.* Canadian Solar $USD DL* Ormat Techologies Water (10.63%) American Water Works California Water Companhia de Saneam ADR Consolidated WaterCo Veolia Environment ADR Total Utilities Total Common Stock (Cost $977,713) Total Investments (Cost $977,713) (a) (87.81%) Other Net Assets (12.19%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $977,713. At May 31, 2013, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Fair Value Measurements The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following table summarizes the valuation of the Trust's securities at May 31, 2013 using fair value hierarchy: Level 1(a) Level 2(a) Level 3(a) Level 1(a) Fund Investments in Securities (b) Investments in Securities (c) Investments in Securities Total Futures Contracts - Assets or Liabilities (d) California Tax-Free Income Fund $
